DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered. 
This Office action is in response to the amendment filed February 22, 2021, which amends claims 2-10, cancels claims 1, 13, and 14, and adds claims 15-21. Claims 2-12 and 15-21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed February 22, 2021, caused the withdrawal of the rejection of claims 1, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Nishimura et al. (WO 2013/062075) as set forth in the Office action mailed July 21, 2020. The applicant cancels claims 1, 13, and 14; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument of unexpected result, the applicant’s broadest claim is directed to a light emitting layer comprising two host materials and a dopant and does not limit the method used to make the layer. As pointed out by the applicant the applicant's results cannot be compared to each other because there are too many different variable changing between the different devices; therefore, it is unclear what is causing the observed results. Also the applicant has not addressed the issue that the results presented are for the method used to make the device, but the device itself is claimed in claim 1 and that applicant has not provided results showing that the claimed mixture provide unexpected results over the compounds taught in the prior art. The Office points out that the teachings of Nishimura one of ordinary skill in the art would expect the using GH2-1 as the second host material would lead to an increase in lifetime. The applicant's arguments are not persuasive. 
The Office points out at the combination of Kai and Nishimura would lead to a device that has a mixture that would meet the applicant ratio limitation. Kai and Nishimura do not need to specifically teach this limitation, but the combination of the reference would lead to a mixture that would inherently have this ratio because the mixture would be the same as the applicant's. Also, the independent claim does not contain this limitation and the broadest claim allow for any mixture and not just the mixtures that have the claimed ratio.
Regarding the applicant's argument that the Office has not established a prima facie case of obviousness and that there is no motivation to add the second host material to Kai because Nishimura does not teach where the one compound is an indolocarbazole compound and the second compound is a biscarbazole compound and the teachings of Nishimura is too broad, the Office points out that Nishimura teaches that the light emitting layer comprises two host materials, where one host material can be an indolocarbazole that comprises a heteroaryl groups, such as a triazine group, and the second host material is a biscarbazole that does not comprise a heteroaryl group and has a fused aromatic hydrocarbon group (paragraphs [0097], [0115], and [0313], Table 2). The teachings of Nishimura teaches that having two host materials in the light emitting layer, where one host comprise a heteroaryl group, such as the compounds taught by Kai, and the other compound is a biscarbazole compound that comprising a fused aromatic hydrocarbon group that the device has increased lifetime over a device that has a single host material (paragraphs [0097], and [0313], Table 2). Nishimura in the specific compounds taught in the specification teach that the first host material with the triazine group can be an indolocarbazole. Although the reference may teach other compounds, the teachings of other compounds does not teach away from using the second host material of Nishimura with an indolocarbazole compound. The overall teaching of Nishimura would direct one of ordinary skill in the art that adding the second host material would be beneficial to performance of the device of Kai. The applicant’s argument is not persuasive.
The Office points out that each reference does not need to teach each and every claimed limitation and that it is the combination of references that need to meet the applicant's claimed invention. 
The Office points out that compound GH2-1 of Nishimura is not mixed with another host material; therefore, it is unclear if the first host GH1-1 is the causing the observed results. Also when the second host is GH2-1 the device has the best properties. 
The Office points out that Kai does not need to have motivation to add as second compound as Nishimura has motivation to add a second host material.
Regarding the applicant’s argument that there are other references that teach adding a second host material to an indolocarbazole host material and these second hosts are different than the second host claimed by the applicant, the Office points out that the reference state by the applicant show that it is important to add second host materials to indolocarbazole hosts and although the second hosts are different the teachings of Nishimura would still direct someone to add the biscarbazole compounds as second host materials. The references show that a variety of different compounds can be used as second host materials. The teachings in the references cited by the applicant do not teach away from combining Kai with Nishimura and the applicant's argument is not persuasive.
Regarding the applicant’s argument the Kai and Nishimura do not teach about premixed vapor deposition, the Office points out that each piece of prior art does not need to teach each and every claim limitation and this limitation is taught by Shi. 
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]). Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]). Shi also teaches that using a single evaporation deposition source to form a predoped layer allows the layer to be consistent from device to device and provides an effective way for forming the layer with a selected dopant concentration (paragraph [0017]). 
Furthermore, Shi teaches that it is preferably to have the temperature of the premixed materials to have similar evaporation temperatures (paragraph [0039]); therefore, it would have been obvious to select host material that have similar evaporation temperatures. Given it is well known in the art on how to determine evaporation temperature it would have been obvious to select compounds that have similar evaporation temperatures and arrive at the applicant’s claimed invention and the applicant’s argument is not persuasive.
The Office points out that Mori does not teach that dual host cannot be used as the host material for delayed fluorescent compounds; therefore, one of ordinary skill .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5-7, 9-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent.
Regarding claims 2, 3, 5-7, 9-12, and 15-19, Kai teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer, an electron transporting layer, and a cathode (paragraph [0045]). Kai 
    PNG
    media_image1.png
    216
    199
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    204
    250
    media_image2.png
    Greyscale
 (paragraph [0038]). Kai teaches that the hole blocking layer can comprise 
    PNG
    media_image1.png
    216
    199
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    204
    250
    media_image2.png
    Greyscale
 (paragraph [0039]).
Kai does not teach where the light emitting layer comprises a second host material.
Nishimura teaches that one can increase the lifetime of an electroluminescent device by adding a second host material in the light emitting layer in the device (paragraph [0313], Table 2). Nishimura teaches that the first host material can be an indolocarbazole compound comprising a triazine group (paragraph [0097]). Nishimura teaches that the second host material can have the following structures 
    PNG
    media_image3.png
    203
    151
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    186
    152
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    176
    169
    media_image5.png
    Greyscale
 are a few examples (paragraphs [0115] and [0313], Table 2). Nishimura teaches that the amount of the ratio of the two host materials can be 1:1 (paragraph [0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai so the light emitting layer comprises a second host material, such as 
    PNG
    media_image3.png
    203
    151
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    186
    152
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    176
    169
    media_image5.png
    Greyscale
, as taught by Nishimura, where the ratio of the two host materials would be 1:1. The motivation would have been to improve the lifetime of the device. The combination would lead to a device that comprises compound similar to the .

Claims 4, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent, as applied to claims 2, 3, 5-7, 9-12, and 15-19 above, and further in view of Shi (US 2004/0016907) (hereafter “Shi”).
Regarding claims 4, 20, and 21, Kai in view of Nishimura does not teach where the light emitting layer is form by vapor depositing a preliminary mixture of the first host and the second host material.
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]). Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]). Shi also teaches that using a single evaporation deposition source to form a predoped 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai in view of Nishimura so the light emitting layer was made by mixing the materials of the light emitting layer in a single deposition device and using vapor deposition to make the layer as taught by Shi. The motivation would have been to improve the consistency of the layer from device to device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent, as applied to claims 2, 3, 5-7, 9-12, and 15-19 above, and further in view of Mori et al. (US 2010/0090238) (hereafter “Mori”).
Regarding claim 8, Kai in view of Nishimura does not teach where the light emitting layer comprising a delayed fluorescent material.
Mori teaches that one can make a white light emitting device by having a light emitting layer having a red emitting sublayer, a green emitting sublayer, and blue emitting sublayer, where all the host materials are the same (paragraph [0079]). Mori teaches that the light emitting dopants are a combination of phosphorescent and delayed fluorescent materials (paragraphs [0020] and [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai in view of Nishimura so the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796